PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Robert DeWitty
Dewitty and Associates, Chtd700 12th St. NW
Suite 700 PMB 95003
Washington, DC 20005
							:     DECISION ON PETITION
In re application of					:     TO MAKE SPECIAL FOR
	MOHAMMEDKHALIL, Abduhlrman	            :     NEW APPLICATION
Application No. 16/443,750	                                       :     UNDER 37 CFR 1.102
Filed: June 17, 2019
For: METHOD OF COLLATING, ABSTRACTING, 
AND DELIVERING WORLDWIDE VIEWPOINTS


This is a decision on the petition filed on February 2, 2021 to make the above-identified application special for accelerated examination procedure under 37 C.F.R. § 1.102(d).

The petition to make the application special is DENIED.


REGULATION AND PRACTICE

A grantable petition to make special under 37 C.F.R. § 1.102(d) and pursuant to the “Change to Practice for Petitions in Patent Applications to Make Special and for Accelerated Examination (AE)” published in the Federal Register on June 26, 2006 (71 Fed. Reg. 36323), must satisfy the following conditions: 


I. Conditions Regarding the Application: 
	1. the application must be a non-reissue utility or design application filed under 37 CFR 1.111(a);
	2. the application, the petition and the required fees must be filed electronically using the USPTO’s electronic filing system (EFS), or EFS-web; if not filed electronically, a statement asserting that EFS and EFS-web were not available during the normal business hours.
	3. at the time of filing, the application must be complete under 37 CFR 1.51 and in condition for examination;
	4. the application must contain three or fewer independent claims and twenty or fewer total claims and the claims must be directed to a single invention.


II. Conditions Regarding the Petition:
	The petition must:
1. be filed with the application;
2. include a statement that applicant agrees not to separately argue the patentability of any independent claim during any appeal in the application;
3. include a statement that applicant agrees to make an election without traverse in a telephone interview.
4. include a statement that applicant agrees to conduct such an interview when requested by the examiner.
5. include a statement, made based on a good faith belief, that a preexamination search in compliance with the following requirements, was conducted, including an identification of the field of search by United States class and subclass, where applicable, and for database searches, the search logic or chemical structure or sequence used as a query, the name of the file(s) searched and the database service, and the date of the search. 
The preexamination search must:
5.1 involve U.S. patents and patent application publications, foreign patent documents, and non-patent literature, unless the applicant can justify with reasonable certainty that no references more pertinent than those already identified are likely to be found in the eliminated sources and includes such a justification with this statement;
5.2. be directed to the claimed invention and encompass all of the features of the claims, giving the claims the broadest reasonable interpretation;
5.3. encompass the disclosed features that may be claimed.
6. must provide in support of the petition an accelerated examination support document. 
An accelerated examination support document must include:
6.1. an information disclosure statement (IDS) in compliance with 37 CFR 1.98 citing each reference deemed most closely related to the subject matter of each of the claims;
6.2. an identification of all the limitations in the claims that are disclosed by the reference specifying where the limitation is disclosed in the cited reference;
6.3. a detailed explanation of how each of the claims is patentable over the references cited with particularity required by 37 CFR 1.111(b) and (c);
6.4. a concise statement of the utility of the invention as defined in each of the independent claims (unless the application is a design application);
6.5. a showing of where each limitation of the claims finds support under 35 USC 112, first paragraph, in the written description of the specification. If applicable, the showing must also identify: (1) each means- (or step) plus-function claim element that invokes consideration under 35 USC 112, sixth paragraph; and (2) the structure, material, or acts in the specification that corresponds to each means- (or step) plus-function claim element that invokes consideration under 35 USC 112, sixth paragraph; if the application claims the benefit of one or more applications under title 35, United States Code, the showing must also include where each limitation of the claims finds support under 35 USC 112, first paragraph, in each such application in which such supports exists;
6.6. an identification of any cited references that may be disqualified under 35 USC 103(c).


REVIEW OF FACTS

Initially, with respect to the criteria used to evaluate these petitions, note MPEP 708.02.

First, the petition in this case fails to comply with condition I.3.  At the time of filing, the application must be complete under 37 CFR 1.51 and in condition for examination.  At the time of filing the application was missing, the basic filing fee, search fee, examination fee and the surcharge as set forth in 37 CFR 1.16(f), as seen in the Notice to file Missing Parts mailed June 21, 2019.    

The petition also fails to comply with condition II.1.  The petition must be filed with the application.    The application was filed June 17, 2019, and the AE petition was filed on February 1, 2021.  

The petition fails to meet the required conditions to be accorded special status under the accelerated examination procedure.  Given the above failure of conformance, which cannot now be remedied, the petition is denied.



If applicant elects to file again, the following issues should also be addressed:

The petition in this case also fails to comply with conditions II.5, II.5.1, II.5.2, II.6.2, II.6.3 and II.6.5.

As to condition II.5, the Search Document lacks the specific search logic used as a query.   The Search document includes general statements of CPC classes which were search, but fails to provide the actual search query in the USPTO Search.  

Condition II.5.1 requires the search to involve U.S. patents and patent application publications, foreign patent documents, including those in the WIPO, JPO and EPO databases, and non-patent literature, unless the applicant can justify with reasonable certainty that no references more pertinent than those already identified are likely to be found in the eliminated sources and includes such a justification with this statement.  The Applicant has indicated that a search was performed on the US Patent Trademark search engine, however the Applicant should perform a search that involves non patent literature documents as well as foreign patent documents in at least EPO, JPO and WIPO databases. 

As per Condition II.5.2, the preexamination search must be directed to the claimed invention and encompass all of the features of all of the claims, giving the claims the broadest reasonable interpretation.  A search logic was not given to show any specific terms used which encompasses the features of the claimed invention.   

As to condition II.6.2, there currently is not an adequate explanation specifying where each of the limitations (or portions thereof) are disclosed in each of the references.  An explanation of the references is not sufficient to meet the above condition.  The Support Document states generally what the reference teaches, however each reference must be analyzed to indicate whether or not each limitation of each claim is taught by the references and indicate specific portions of the reference where each of the limitations are taught.

As to condition II.6.3, there is not a satisfactory detailed explanation of claim patentability over each of the references.   Again the applicant only generally explained the prior art and made a statement that it is not related to viewpoints of global issues, the explanation needs to specify how each of the claims are patentable over each of the cited references, which includes the need to specify whether each of the dependent claims are separately patentable beyond the limitations contained in the independent claims, and if so how, or a statement made that the dependent claims are not separately patentable.  
As to condition to II.6.5, the showing of where each limitation of each of the claims finds support under 35 USC 112 in the written description of the application is missing.  For each claimed limitation (including dependent claims) the petition needs to identify specific passages, or at least a single paragraph where each limitation is supported.  

See the Federal Register Notice “Changes to Practice for Petitions in Patent Applications to Make Special and for Accelerated Examination” (71 Fed. Reg. 36323, 36327, June 26, 2006) found here:  http://www.uspto.gov/sites/default/files/web/offices/com/sol/notices/71fr36323.pdf 

See also the Sample AE Pre-Examination Search and Support Documents found here under the “Samples” heading: 
http://www.uspto.gov/patent/initiatives/accelerated-examination 

Applicant is also invited to review the FAQ and “Tips to Consider When Drafting an AE Submission” found therein.
  

DECISION

For the above stated reason, the petition is DENIED.  The application will therefore be taken up by the examiner for action in its regular turn.

Any inquiry regarding this decision should be directed to Jamisue Plucinski, Quality Assurance Specialist, at (571) 272-6811.  



____/Jamisue A Plucinski/____
Jamisue A. Plucinski
Quality Assurance Specialist
Technology Center 3600